              Case 5:17-cv-00543-LCB Document 37 Filed 10/12/18 Page 1 of 2                    FILED
                                                                                      2018 Oct-12 PM 04:19
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DWIGHT PERNELL FOSTER,                         )
                                               )
                   Plaintiff,                  )
v.                                             )   CASE NO.: 5:17-CV-543-MHH
                                               )
KOHL’S DEPARTMENT STORE,                       )
                                               )
                   Defendant.                  )

     PARTIES’ STATUS REPORT REGARDING DISCOVERY DISPUTES
                AND MOTION TO EXTEND DISCOVERY
               AND DISPOSITIVE MOTIONS DEADLINES

         COME NOW Defendant Kohl's Department Store ("Kohl's") and Plaintiff

Dwight Pernell Foster ("Foster") (collectively "the Parties") and, pursuant to the

Court’s October 2, 2018 Order (Doc. 36), file this report regarding the status of

their discovery disputes and motion for extension of the discovery and dispositive

motions deadlines:

         1.        Pursuant to the Court's Order, counsel for the Parties met face-to-face

on October 10, 2018 to discuss their discovery disputes.

         2.        The Parties reached some resolutions and agreed to continue

discussions regarding their remaining discovery disputes, but anticipate they will

be able to resolve them without court intervention at this time.

         3.        The Parties also continue to engage in settlement discussions and have

discussed potentially mediating the case.

4853-0897-8296 v1
2937932-000003 10/12/2018
              Case 5:17-cv-00543-LCB Document 37 Filed 10/12/18 Page 2 of 2



         4.        To permit the Parties to complete discovery and continue settlement

negotiations and potential mediation, the Parties also request an extension of the

discovery and dispositive motions deadlines until February 11, 2019 and March 11,

2019, respectively.

         5.        This Motion is made for good cause, in good faith, and not for

purposes of delay. Moreover, the requested extension will not prejudice either

party.

         WHEREFORE, the Parties respectfully move the Court to extend the

discovery and dispositive motions deadlines from November 7, 2018 to February

11, 2019 and from December 3, 2018 to March 11, 2019, respectively, or such time

as this Court deems appropriate.

         Dated: October 12, 2018

s/ Leslie Palmer (with consent)                  s/ Jenna M. Bedsole
Leslie Palmer                                    JENNA M. BEDSOLE
Attorney for Plaintiff                           SHARONDA CHILDS FANCHER
Dwight Foster                                    Attorneys for Defendant
                                                 Kohl's Department Stores, Inc.
Palmer Law, LLC
104 23rd Street South, Suite 100                 BAKER, DONELSON, BEARMAN
Birmingham, Al 35233                             CALDWELL & BERKOWITZ, P.C.
Tel: (205) 285-3050                              420 North 20th Street
Fax: (205) 386-4383                              Wells Fargo Tower, Suite 1400
Leslie@Palmerlegalservices.com                   Birmingham, Alabama 35203
                                                 (205) 328-0480
                                                 jbedsole@bakerdonelson.com
                                                 sfancher@bakerdonelson.com


                                             2
4853-0897-8296 v1
2937932-000003 10/12/2018
